           Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KECIA KEMP,

                                  Plaintiff,

                      -against-
                                                                    21-CV-0579 (LTS)
NYC DEPARTMENT OF HEALTH AND
MENTAL HYGIENE; NYC DEPARTMENT                                    ORDER TO AMEND
OF CITYWIDE ADMINISTRATION
SERVICES; NYC HEALTH AND HOSPITALS
CORPORATION,

                                  Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17; 42 U.S.C. § 1981; the Age Discrimination in

Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621-634; the Rehabilitation Act of 1973, 29

U.S.C. §§ 701-796; the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. §§ 12112-

12117; the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. §§ 2601-2654; the New

York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297; and the New York City Human

Rights Laws, N.Y.C. Admin. Code §§ 8-101 to 131, alleging that her former employer

discriminated against her based on her race and sex. By order dated June 10, 2021, the Court

granted Plaintiff’s request to proceed in forma pauperis (IFP). For the reasons set forth below,

the Court grants Plaintiff leave to file an amended complaint within sixty days of the date of this

order.

                                      STANDARD OF REVIEW

         The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary
            Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 2 of 21




relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.




                                                   2
            Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 3 of 21




                                          BACKGROUND

        Plaintiff Kecia Kemp, using the Court’s form complaint for employment discrimination,

identifies herself as “Black,” “Female,” and “born in 1964.” (ECF No. 1 at 3-4.) In the section of

the complaint form that lists relevant statutes, she checks all boxes, indicating that she seeks to

assert federal claims under all of the statutes. (Id.) But Plaintiff fails to include allegations to

support the federal claims she asserts in this complaint.

        Plaintiff alleges that her former employer “[b]lacklisted and labeled [her] to other

employers to prevent [her] from receiving fair employment.” (ECF No.1 at 5.) She also alleges

the following:

        Employment was terminated and not able to be reinstated, as of July 20, 2020.
        Due to a Sec. 72 of civil law 1 in 2016 of July 12th, prior to decision made in Sec.
        72 hearing June 2016. In May of 2016 on the 13th, Plaintiff was offered a
        settlement of $55,000.00. Once Plaintiff refused on May 27, 2016, Plaintiff was
        subjected to Sec. 72 with derogatory medical review by Defendants’ doctors.

(Id.)

        Plaintiff attached to the Court’s form complaint for employment discrimination additional

typewritten pages titled “EEOC Complaint.” These pages seemingly detail the events giving rise

to her claims, but the allegations are not clear. (Id. at 14-22.) Plaintiff seeks unspecified monetary

damages. (Id. at 6.)

        Plaintiff also attaches to her complaint three notices of right to sue from the Equal

Employment Opportunity Commission (EEOC), each dated October 29, 2020, as proof that she


        1
         Here, Plaintiff apparently refers to Section 72 of the New York Civil Service Law,
which provides that, “[w]hen in the judgment of an appointing authority an employee is unable
to perform the duties of his or her position by reason of a disability, other than a disability
resulting from occupational injury or disease as defined in the workers’ compensation law, the
appointing authority may require such employee to undergo a medical examination to be
conducted by a medical officer selected by the civil service department or municipal commission
having jurisdiction.” N.Y. Civ. Serv. Law § 72.


                                                   3
            Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 4 of 21




filed charges against each of the Defendants and exhausted her administrative remedies. (Id. at

11-13).

                                           DISCUSSION

A.        Employment Discrimination Claims

          At the pleading stage in an employment discrimination action, “a plaintiff must plausibly

allege that (1) the employer took adverse employment action against him, and (2) [a protected

trait, such as his race, color, sex, age, or disability] was a motivating factor in the employment

decision.” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015). As to the

second element, a plaintiff alleging age discrimination must also allege “that the relevant

protected trait – his age – ‘was the ‘but-for’ cause of the employer’s adverse action.’” Mazzeo v.

Mnuchin, 751 Fed. Appx. 13, 14 (2d Cir. 2018) (quotation omitted). The plaintiff may state a

claim by “alleging facts that directly show discrimination or facts that indirectly show

discrimination by giving rise to a plausible inference of discrimination.” Vega, 801 F.3d at 87.

          The federal antidiscrimination statutes prohibit employers from mistreating an individual

because of the individual’s protected characteristics, Patane v. Clark, 508 F.3d 106, 112 (2d Cir.

2007), or retaliating against an employee who has opposed any practice made unlawful by those

statutes, see Crawford v. Metro. Gov’t, 555 U.S. 271, 276 (2009) (holding that conduct is

protected when it “confront[s],” “resist[s],” or “withstand[s]” unlawful actions). Mistreatment at

work that occurs for a reason other than an employee’s protected characteristic or opposition to

unlawful conduct, however, is not actionable under these statutes. See Chukwuka v. City of New

York, 513 F. App’x 34, 36 (2d Cir. 2013) (quoting Brown v. Henderson, 257 F.3d 246, 252 (2d

Cir. 2001)).




                                                  4
          Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 5 of 21




               Title VII and the ADEA

        Title VII provides that “[i]t shall be an unlawful employment practice for an employer . . .

to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex or national origin.” 42 U.S.C. § 2000e-2(a).

Similarly, the ADEA makes it unlawful for an employer to “discharge any individual or

otherwise discriminate against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s age.” 29 U.S.C. § 623(a).

        Plaintiff’s allegations are insufficient to state a claim under either Title VII or the ADEA.

Plaintiff does not allege facts suggesting that Defendants took any adverse action against her

based on any characteristic protected under Title VII or the ADEA.

        If Plaintiff chooses to amend her complaint, she must allege facts suggesting that

Defendants took adverse employment action against her because of an impermissible factor.

               The ADA and the Rehabilitation Act

        Title II of the ADA provides that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination by any such

entity.” 42 U.S.C. § 12132. Under the Rehabilitation Act, “no otherwise qualified individual with

a disability in the United States . . . shall, solely by reason of her or his disability, be excluded

from the participation in, be denied the benefits of, or be subjected to discrimination under any

program or activity receiving Federal financial assistance . . .” 29 U.S.C. § 794(a). Because the

standards under the ADA and the Rehabilitation Act “are generally the same and the subtle

distinctions between the statutes are not implicated in this case, ‘[the Court will] treat claims

under the two statutes identically’” for the purposes of this order, except where otherwise noted.


                                                   5
          Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 6 of 21




Wright v. N.Y. State Dep’t of Corrs., 831 F.3d 64, 72 (2d Cir. 2016) (quoting Henrietta D. v.

Bloomberg, 331 F.3d 261, 272 (2d Cir. 2003)).

       As a threshold issue, the Court must determine whether the complaint, liberally

construed, shows that Plaintiff is disabled within the meaning of the ADA and Rehabilitation Act.

A person is disabled under the ADA if the person has “a physical or mental impairment that

substantially limits one or more major life activities.” 42 U.S.C. § 12102(1)(A).

       In the complaint, Plaintiff does not identify any “physical or mental impairment” or

explain how any alleged impairment “substantially limits one or more major life activities.”

42 U.S.C. § 12102(1)(A). Although she alleges that she is disabled, she does not identify her

disability or set forth any facts showing that her condition, whatever it might be, “substantially

limits one or more major life activities.” 42 U.S.C. § 12102(1)(A).

       Because Plaintiff does not set forth any facts plausibly suggesting that she is disabled

within the meaning of the disability statutes, she fails to state a claim of disability discrimination.

Plaintiff’s claim under the Rehabilitation Act fails for an additional reason: Plaintiff fails to

allege that her employer receives federal financial assistance. If Plaintiff chooses to amend her

complaint, she must allege facts to support her disability discrimination claims.

               Section 1981

       Section 1981 “protects the equal right of ‘[a]ll persons within the jurisdiction of the

United States’ to ‘make and enforce contracts’ without respect to race.” Domino’s Pizza, Inc. v.

McDonald, 546 U.S. 470, 474 (2006) (quoting 42 U.S.C. § 1981(a)). To state a § 1981 claim, a

plaintiff must allege that: (1) he is a member of a racial minority; (2) the defendants intended to

discriminate on the basis of race; and (3) the discrimination concerns one of the statute’ s

enumerated activities. Id. at 476 (holding that a plaintiff is entitled to relief under § 1981 “when




                                                   6
          Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 7 of 21




racial discrimination blocks the creation of a contractual relationship, as well as when racial

discrimination impairs an existing contractual relationship.”).

       Plaintiff’s allegations of discrimination do not state a claim under § 1981. If Plaintiff

chooses to amend her complaint, she must allege facts that suggest that Defendants’ conduct was

motivated by race-based animus.

              The FMLA

       The FMLA provides that certain eligible employees are “entitled to a total of 12 work

weeks of leave during any 12-month period” for any one of several reasons enumerated in the

Act. See 29 U.S.C. § 2612(a)(1). An employee has the right to return to the position that she held

before taking leave, or to an “equivalent position with equivalent employment benefits, pay, and

other terms and conditions of employment.” Id. § 2614(a)(1)(B); Woods v. START Treatment &

Recovery Centers, Inc., 864 F.3d 158, 166 (2d Cir. 2017). The FMLA also “creates a private right

of action to seek both equitable relief and money damages against any employer . . . should that

employer interfere with, restrain, or deny the exercise of FMLA rights.” Sista v. CDC Ixis N.

Am., Inc., 445 F.3d 161, 174 (2d Cir. 2006) (internal quotation marks omitted). The statute covers

leave that is necessary:

       (A) Because of the birth of a son or daughter of the employee and in order to care
       for such son or daughter.
       (B) Because of the placement of a son or daughter with the employee for adoption
       or foster care.
       (C) In order to care for the spouse, or a son, daughter, or parent, of the employee,
       if such spouse, son, daughter, or parent has a serious health condition.
       (D) Because of a serious health condition that makes the employee unable to
       perform the functions of the position of such employee.
       (E) Because of any qualifying exigency (as the Secretary shall, by regulation,
       determine) arising out of the fact that the spouse, or a son, daughter, or parent of
       the employee is on covered active duty (or has been notified of an impending call
       or order to covered active duty) in the Armed Forces.

29 U.S.C. § 2612(a)(1).



                                                 7
          Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 8 of 21




        There are at least two kinds of FMLA claims: those alleging interference with FMLA

rights and those alleging retaliation for exercising FMLA rights. See Potenza v. City of New York,

365 F.3d 165, 167 (2d Cir. 2004) (per curiam). An employee brings an interference claim “when

her employer has prevented or otherwise impeded the employee’s ability to exercise rights under

the FMLA.” Woods, 864 F.3d at 166 (citing Graziadio v. Culinary Inst. of Am., 817 F.3d 415, 424

(2d Cir. 2016)). Retaliation claims, on the other hand, involve an employee “actually exercising

her rights or opposing perceived unlawful conduct under the FMLA and then being subjected to

some adverse employment action by the employer.” Woods, 864 F.3d at 166 (citing Potenza, 365

F.3d at 168).

        Plaintiff does not allege that Defendants interfered with her exercise of her FMLA rights,

or that Defendants subjected her to adverse employment action after she exercised her FMLA

rights. Plaintiff also has not explained why it was necessary for her to take FMLA leave. For

these reasons, the complaint fails to state a claim for relief under the FMLA. See 28 U.S.C.

§ 1915(e)(2)(B)(ii). The Court grants Plaintiff leave to file an amended complaint in which she

alleges facts that state a plausible FMLA claim.

B.      Joinder of Parties

        Under Rule 20 of the Federal Rules of Civil Procedure, a plaintiff may not pursue

unrelated claims against multiple defendants. Deskovic v. City of Peekskill, 673 F. Supp. 2d 154,

167 (S.D.N.Y. 2009). Rule 20(a)(2) permits a plaintiff to join multiple defendants in one action

if: (A) any right to relief is asserted against them jointly, severally, or in the alternative arising

out of the same transaction, occurrence, or series of transactions . . . ; and (B) any question of

law or fact common to all defendants will arise in the action. Although courts have interpreted

Rule 20(a) liberally to allow related claims to be tried within a single proceeding, Barr Rubber

Products Co. v. Sun Rubber Co., 425 F.2d 1114, 1126-27 (2d Cir. 1970), “the mere allegation that


                                                    8
          Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 9 of 21




Plaintiff was injured by all Defendants is not sufficient to join unrelated parties as defendants in

the same lawsuit pursuant to Rule 20(a),” Deskovic, 673 F. Supp. 2d at 167; Webb v. Maldanado,

No. 3:13-CV-144 (RNC), 2013 WL 3243135, at *3 (D. Conn. June 26, 2013) (“Unrelated claims

against different defendants belong in different suits . . . to prevent the sort of morass” created by

a complaint with more than twenty defendants and countless unrelated claims.”) (quotation and

citation omitted).

       Rule 21 of the Federal Rules of Civil Procedure provides that “on its own, the court may

at any time, on just terms, add or drop a party. The court may also sever any claim against a

party.” Id. In determining whether to sever a claim, the court considers “the two requirements of

Rule 20 and additional factors, including (1) whether severance will serve judicial economy;

(2) whether prejudice to the parties would be caused by severance; and (3) whether the claims

involve different witnesses and evidence.” Kehr v. Yamaha Motor Corp., 596 F. Supp. 2d 821,

826 (S.D.N.Y. 2008) (relying on Laureano v. Goord, No. 06-CV-7845, 2007 WL 2826649, at *8

(S.D.N.Y. Aug. 31, 2007).

       In addition to Plaintiff’s failure to state a claim under the federal antidiscrimination

statutes against each of the Defendants, she also fails to show why the named Defendants are

properly joined in this action under Rule 20(a)(2) of the Federal Rules of Civil Procedure. The

Court therefore grants Plaintiff leave to file an amended complaint in which she alleges why the

Defendants are properly joined under Rule 20(a)(2).

C.     Leave to Amend

       Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has


                                                  9
         Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 10 of 21




cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). Because Plaintiff may be able to allege

additional facts to state valid employment discrimination claims under the federal

antidiscrimination statutes, the Court grants Plaintiff sixty days’ leave to amend her complaint to

detail her claims.

       Plaintiff is granted leave to amend her complaint to provide more facts about each of the

claims she seeks to raise against each of the Defendants. If Plaintiff chooses to amend her

complaint, she must also allege why her claims against each of the Defendants are properly

joined in a single lawsuit. In the “Statement of Claim” section of the amended complaint form,

Plaintiff must provide a short and plain statement of the relevant facts supporting each claim

against each defendant. If Plaintiff has an address for any named defendant, Plaintiff must

provide it. Plaintiff should include all of the information in the amended complaint that Plaintiff

wants the Court to consider in deciding whether the amended complaint states a claim for relief.

That information should include:

       a) the names and titles of all relevant people;

       b) a description of all relevant events, including what each defendant did or failed to do,
          the approximate date and time of each event, and the general location where each
          event occurred;

       c) a description of the injuries Plaintiff suffered; and

       d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
          relief.




                                                 10
             Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 11 of 21




        Essentially, Plaintiff’s amended complaint must tell the Court: who violated her federally

protected rights and how; when and where such violations occurred; and why Plaintiff is entitled

to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

        In the event that Plaintiff chooses to file an amended complaint, the Court encourages her

to ask for assistance from someone who can help her organize her thoughts and claims. If

Plaintiff needs legal advice related to this matter, she may contact the New York Legal

Assistance Group’s Legal Clinic for Pro Se Litigants in the Southern District of New York,

which is a free legal clinic staffed by attorneys and paralegals to assist those who are

representing themselves in civil lawsuits in this Court. A copy of the flyer with details of the

clinic is attached to this order.

                                         CONCLUSION

        Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 21-CV-0579 (LTS). An Amended Complaint for

Employment Discrimination form is attached to this order. No summons will issue at this time. If

Plaintiff fails to comply within the time allowed, and she cannot show good cause to excuse such

failure, the complaint will be dismissed for failure to state a claim upon which relief may be

granted.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.


                                                 11
          Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 12 of 21




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     July 26, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                 12
           Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 13 of 21




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                            _____CV_______________
                                                                  (Include case number if one has been
                                                                  assigned)
                        -against-                                      Do you want a jury trial?
                                                                           ‫ ܆‬Yes     ‫ ܆‬No




Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.

                                           AMENDED
               EMPLOYMENT DISCRIMINATION COMPLAINT


                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed with
   the court should therefore not contain: an individual’s full social security number or full birth
   date; the full name of a person known to be a minor; or a complete financial account number. A
   filing may include only: the last four digits of a social security number; the year of an individual’s
   birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
   of Civil Procedure 5.2.




Rev. 3/24/17
         Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 14 of 21




I.     PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                        Middle Initial           Last Name



Street Address


County, City                                       State                          Zip Code


Telephone Number                                   Email Address (if available)

B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1:
                   Name

                   Address where defendant may be served


                   County, City                              State                    Zip Code

Defendant 2:
                   Name


                   Address where defendant may be served


                   County, City                              State                    Zip Code




                                                                                                 Page 2
          Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 15 of 21




Defendant 3:

                   Name


                   Address where defendant may be served


                   County, City                      State               Zip Code

II.      PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

Name

Address


County, City                               State                    Zip Code

III.     CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

       ‫ ܆‬Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
         employment discrimination on the basis of race, color, religion, sex, or national
         origin

            The defendant discriminated against me because of my (check only those that
            apply and explain):

               ‫ ܆‬race:

               ‫ ܆‬color:

               ‫ ܆‬religion:

               ‫ ܆‬sex:

               ‫ ܆‬national origin:




                                                                                    Page 3
        Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 16 of 21




    ‫ ܆‬42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

            My race is:

    ‫ ܆‬Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
      employment discrimination on the basis of age (40 or older)

            I was born in the year:

    ‫ ܆‬Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
      discrimination on the basis of a disability by an employer that constitutes a
      program or activity receiving federal financial assistance

            My disability or perceived disability is:

    ‫ ܆‬Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
      employment discrimination on the basis of a disability

            My disability or perceived disability is:

    ‫ ܆‬Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
      employment discrimination on the basis of leave for qualified medical or family
      reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

    ‫ ܆‬New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
      employment discrimination on the basis of age, race, creed, color, national
      origin, sexual orientation, military status, sex, disability, predisposing genetic
      characteristics, marital status

    ‫ ܆‬New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
      employment discrimination on the basis of actual or perceived age, race, creed,
      color, national origin, gender, disability, marital status, partnership status,
      sexual orientation, alienage, citizenship status

    ‫ ܆‬Other (may include other relevant federal, state, city, or county law):
    




                                                                                    Page 4
           Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 17 of 21




IV.       STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

      ‫ ܆‬did not hire me

      ‫ ܆‬terminated my employment

      ‫ ܆‬did not promote me

      ‫ ܆‬did not accommodate my disability

      ‫ ܆‬provided me with terms and conditions of employment different from those of
        similar employees

      ‫ ܆‬retaliated against me

      ‫ ܆‬harassed me or created a hostile work environment

      ‫ ܆‬other (specify):

      

B. Facts
State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.




As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.


                                                                                               Page 5
         Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 18 of 21




V.      ADMINISTRATIVE PROCEDURES
For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.
Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

      ‫ ܆‬Yes (Please attach a copy of the charge to this complaint.)

            When did you file your charge?

      ‫ ܆‬No

Have you received a Notice of Right to Sue from the EEOC?

      ‫ ܆‬Yes (Please attach a copy of the Notice of Right to Sue.)

            What is the date on the Notice?

            When did you receive the Notice?

      ‫ ܆‬No

VI.     RELIEF

The relief I want the court to order is (check only those that apply):

      ‫ ܆‬direct the defendant to hire me

      ‫ ܆‬direct the defendant to re-employ me

      ‫ ܆‬direct the defendant to promote me

      ‫ ܆‬direct the defendant to reasonably accommodate my religion

      ‫ ܆‬direct the defendant to reasonably accommodate my disability

      ‫ ܆‬direct the defendant to (specify) (if you believe you are entitled to money
        damages, explain that here)




                                                                                          Page 6
          Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 19 of 21




VII.    PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:
(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes     ‫ ܆‬No

       If you do consent to receive documents electronically, submit the completed form with your
       complaint. If you do not consent, please do not attach the form.




                                                                                                Page 7
              Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 20 of 21


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 1:21-cv-00579-LTS Document 4 Filed 07/26/21 Page 21 of 21




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
